Case 1:16-cr-00640-BMC Document 840 Filed 09/14/20 Page 1 of 1 PageID #: 16503

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
LHE/PTH                                            271 Cadman Plaza East
F. #2016R00505                                     Brooklyn, New York 11201


                                                   September 14, 2020

By ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Daniel Small
                      Criminal Docket No. 16-640 (BMC)

Dear Judge Cogan:

                The government writes respectfully on behalf of the parties to request that the
status conference currently scheduled for Tuesday, September 15, 2020 in the above-captioned
matter be adjourned. The Second Circuit has proposed that oral argument on the government’s
appeal of the Court’s September 27, 2019 Order proceed the week of November 30, 2020.
Accordingly, the parties respectfully propose that the government update the Court and defense
counsel as to the oral argument date once it has been set, and that a status conference then be
scheduled.

                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:     /s/
                                                   Lauren H. Elbert
                                                   Patrick T. Hein
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7577/6284

cc:    Clerk of the Court (BMC) (by ECF)
       Defense counsel (by ECF)
